DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated	 by CN 110748705 (‘705).  
The ‘705 reference discloses an exhaust pipe and strengthening accessory assembly comprising an exhaust pipe (2) and an accessory (11) securely mated around an outer circumference of the exhaust pipe, wherein the exhaust pipe has an outer diameter, is tubular in length and shape, and has an outer circumference, wherein the accessory has an outer diameter in relation to a full diameter of the exhaust assembly, and wherein the outer diameter of the accessory is greater than the outer diameter of the exhaust pipe, as recited in claim 1.  The assembly is a single wall exhaust pipe assembly, as recited in claim 2.  The assembly is securely mated by a bolt and nut hardware, as recited in claim 11.  The accessory adds structural strength and forms support for the exhaust pipe, while not being utilized as a fastening or securing element for joints or other components of an exhaust system, as recited in claims 12 and 13.  The ‘705 reference discloses methods for using the assembly and assembling the assembly, as recited in claims 14 and 15. 
                                  
    PNG
    media_image1.png
    262
    303
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘705 in view of U.S. 5,441,082 to Eskew et al.
The ‘705 reference discloses the recited structure with the exception of specifically disclosing the material of the accessory as being formed of metal, particularly steel, nor the accessory metal thickness, nor the ratio of the outer diameter of the accessory to the outer diameter of the outer diameter of the pipe.  Eskew et al. discloses a pipeline, including an accessory/spacer assembly including first and second shell members (14, 16) assembled about the outer diameter of the pipeline.  Each shell member includes coupling flanges, having a plurality of spaced apertures for receiving a respective combination of a bolt (18) and nut (20) to secure the shells onto the pipeline.  The shell members are comprised of stainless steel, or pained or galvanized plated or epoxy coated steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the assembly from a metal, including steel, wherein it is known in the art to provide pipeline spacers formed of a metal, including stainless or galvanized steel.  In regard to the specific type of stainless steel and the thickness, Applicant has not disclosed that the specific type of stainless steel nor the thickness solves any stated problem or is for any particular purpose, indicating in paragraph [0020] the stainless steel could be either of various type of stainless steel, and the metal gauge may range from 8 to 28, depending on the user’s specific requirement for the assembly to open, stretch and wrap about the pipeline.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the stainless steel of 304ss, 316ss, 409ss, 460ss, or 444ss, and to provide it in a thickness of 24 or 16 gauge, as well as to form it with an outside diameter in a ratio in a range of about 1.0 to 1.5, 1.0040 to 1.4290, or 1.0040 to 1.195 in order to meet the specific needs of the user as either of these particular dimensional parameters appear to be an arbitrary design consideration.  
                          
    PNG
    media_image2.png
    315
    335
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe assembly/spacer devices provided on the pipeline exterior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


November 30, 2022
P. F. Brinson